Plaintiff seeks to recover upon a promissory note. The defense is an accord and satisfaction. As the majority opinion indicates, the only question involved is the sufficiency of the evidence. Both the jury and the learned trial court, after consideration of a motion for judgment non obstante, have found in defendant's favor. It is not the province of this court upon this appeal to determine the questions of fact, exceedingly conflicting as they are in the evidence. We must take the jury's findings as they are, if supported by any competent evidence.
The learned trial court, in an able memorandum opinion stated: —
"Under the pleadings and the evidence, defendant claims that plaintiff was to select from the nine thousand dollars of paper offered, a sufficient amount to satisfy the accommodation note. Under such an understanding the jury would have the right to conclude that it was discretionary with plaintiff as to how much of the paper it should select to satisfy the accommodation note, and they would be justified under such an understanding to conclude that plaintiff had the right to appropriate all of the paper in satisfaction thereof. In the circumstances disclosed by the evidence, they would also have the right to conclude that since plaintiff did retain all of the notes, that such acts constituted acceptance and a complete performance on the part of plaintiff, and thus an accord and satisfaction of the accommodation note."
In my opinion the judgment and order of the trial court should be affirmed. *Page 520